Citation Nr: 0530316	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-08 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran





INTRODUCTION

The veteran had active military duty from August to December 
1966, and additional periods of active and inactive duty for 
training in the Oregon Army National Guard ending in May 
1972.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which denied a compensable 
evaluation for bilateral hearing loss.  

The veteran subsequently initiated an appeal of his assigned 
10 percent evaluation for service connected tinnitus, but 
withdrew that appeal in a signed statement at the time of his 
hearing before the undersigned in March 2004.  

In August 2004, the appeal was remanded to the RO for 
additional development.   


FINDINGS OF FACT

The competent medical evidence of record demonstrates that 
the veteran's service-connected bilateral defective hearing 
is manifested by no more than Level IX hearing loss in the 
right ear and no more than Level I hearing loss in the left 
ear based on VA and private pure tone decibel loss 
measurements and speech discrimination scores.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In February 2002 and August 
2004 letters, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
August 2004 letter also advised the veteran to identify any 
additional information that he felt would support his claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The veteran received the March 2002 VCAA notice prior to the 
initial rating decision denying his claim.  Moreover, the 
veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file and the RO obtained all relevant post-service medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2005).  Moreover, 
the veteran has been afforded a VA medical examination in 
connection with this claim.  The examination report provides 
the necessary medical opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).



I.  Facts

An April 2002 VA outpatient ear, nose and throat report did 
not include audiometric testing.  

Private audiometric testing done in November 2002 showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
75
80
LEFT
20
20
85
80
75

Speech discrimination scores were 92 percent in the right ear 
and 80 percent in the left.  

Following the Board's remand, an audiometric examination was 
provided in August 2004.  Audiometric testing showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
85
85
LEFT
20
20
75
75
70

Speech audiometry revealed speech recognition ability of 98 
percent correct on the right and 76 percent correct on the 
left.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Court 
held that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under VA regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2004).

These regulatory provisions also provide two circumstances 
under which alternative tables can be employed.  One is where 
the puretone thresholds in any four of the five frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels 
or greater.  The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 
(2005).  

III.  Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that an initial compensable rating for 
bilateral hearing loss is not warranted.  

The November 2002 private audiometric examination showed that 
the veteran had an average pure tone threshold of 48 decibels 
in the right ear, with speech discrimination of 92 percent 
correct.  He had an average pure tone threshold of 65 
decibels in the left ear, with speech discrimination of 80 
percent correct.  The only possible interpretation of this 
examination is that the veteran's hearing loss is at level I 
in the right ear and level IV in the left, which equates to a 
zero percent rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100.  

Similarly, the August 2004 audiometric examination showed 
that the veteran had an average pure tone threshold of 53 
decibels in the right ear, with speech discrimination of 98 
percent correct.  He had an average pure tone threshold of 60 
decibels in the left ear, with speech discrimination of 76 
percent correct.  The only possible interpretation of this 
examination is that the veteran's hearing loss is at level I 
in the right ear and level IV in the left, which equates to a 
zero percent rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100.  

The Board has reviewed the veteran's claims folder in its 
entirety; there is no other probative evidence of record 
showing that his hearing loss disability is more severe for 
compensation purposes than demonstrated on the audiological 
evaluations discussed above.  Therefore, an initial 
compensable rating is not warranted under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

The Board has also considered the provisions of 38 C.F.R. § 
4.86(b), but notes that the alternative tables are not for 
application.  As evidenced by the audiological tests 
discussed above, the veteran does not exhibit puretone 
thresholds of 55 or greater in any four of the five 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz, nor 
did he have puretone thresholds of 30 decibels or less at 
frequencies of 1,000 Hertz and below, and 70 decibels or more 
at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2005).  Thus, a 
compensable rating for bilateral hearing loss is not 
warranted under 38 C.F.R. § 4.86(b).  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations correlate to 
a noncompensable disability rating.

The Board has also considered whether an extraschedular 
rating is warranted with respect to the veteran's bilateral 
hearing loss.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the 
question of extraschedular rating is a component of the 
veteran's claim for an increased rating).  After reviewing 
the record, however, the Board finds that there is no basis 
for further action on this question.  Absent any argument or 
objective evidence that the veteran's hearing loss disability 
is productive of marked interference with employment, 
necessitates frequent periods of hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional, referral for consideration of an extra-schedular 
rating is not warranted.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In summary, based on a review of the entire record, the Board 
finds that the veteran's bilateral hearing loss does not rise 
to the level required for the assignment of an initial 
compensable rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


